Citation Nr: 0025308	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for blepharitis and 
chemical injuries to the eyes.

3.  Entitlement to service connection for post-traumatic 
headaches and memory loss.

4.  Entitlement to service connection for cervicothoracic 
strain with chronic neck pain.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  There is no medical evidence linking schizophrenia to 
service.  

2.  There is no medical evidence linking blepharitis to 
service and no medical evidence of any other chronic eye 
disorder related to service.  

3.  There is no medical evidence linking headaches or memory 
loss to service. 

4.  There is no medical evidence linking a cervicothoracic 
strain or neck pain to service.  

5.  There is no medical evidence of a disability associated 
with hearing loss.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for schizophrenia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for blepharitis and chemical injuries to the eyes is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for post-traumatic headaches and memory loss is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for cervicothoracic strain with chronic neck pain is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain disorders, including psychoses and 
arthritis, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well grounded.

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

I.  Schizophrenia

Service medical records contain no reference to a psychiatric 
disorder, and at the time of the veteran's separation 
examination in November 1971, the veteran's psychiatric 
condition was reportedly normal.  More recent treatment 
records document the presence of schizophrenia.  A May 1984 
entry, for instance, reflects the presence of latent 
schizophrenia, and a May 1985 decision of the Social Security 
Administration reflects a determination at that time that 
schizophrenia rendered the veteran disabled.  In February 
1995, the diagnosis was residuals of schizophrenia.  

Although there is medical evidence of schizophrenia, there is 
no medical evidence linking the veteran's schizophrenia to 
service.  Not only are the service medical records devoid of 
any reference to a psychiatric disorder, the claims file does 
not contain medical evidence of any psychosis within a year 
of the veteran's separation from service, and there is no 
medical opinion suggesting either that schizophrenia had its 
onset in service or that it otherwise is related to service.  
Without medical evidence linking the veteran's schizophrenia 
to service, the veteran's claim for service connection for 
that disorder is not well grounded.  

II.  Eyes

Service medical records reflect that in June 1969, the 
veteran received treatment after complaining that soap had 
entered his right eye.  Service medical records do not 
otherwise reflect treatment for a disorder of the veteran's 
eyes, and although the veteran had refractive error during 
the November 1971 separation examination, the eyes during 
that examination were reportedly normal.  The eyes also were 
reportedly normal in November 1980.  However, a February 1995 
examination, during which the veteran reported a history of 
injury to the eyes, the veteran blepharitis was diagnosed.  

Although there is, thus, medical evidence that the veteran 
suffers from blepharitis, there is no medical evidence that 
blepharitis is related to service.  There is no medical 
opinion that the veteran's blepharitis is related to the 
injury of the veteran's eye in service or that the veteran's 
blepharitis otherwise is related to a disease or injury in 
service.  There is no medical evidence, moreover, that the 
veteran's right eye injury resulted in any chronic residuals 
or, conversely that the veteran suffers from a chronic eye 
disorder related to the injury in service.  Without medical 
evidence linking a current disorder to service, the veteran's 
claim for service connection for an eye disorder is not well 
grounded.  

III.  Headaches, Memory Loss, and Cervicothoracic Strain

Service medical records document complaints of back pain and 
a stiff neck in June 1969.  In September 1970 the veteran 
presented complaints of pain in the left scapular area after 
a reportedly mild injury two weeks earlier.  There were no 
objective findings at that time, and the veteran's spine was 
reportedly normal at the time of the November 1971 separation 
examination.  In addition, service medical records do not 
indicate the presence of a chronic disorder associated with 
headaches or with memory loss. 

Subsequent to service, in September 1985, the veteran 
presented complaints of back and neck pain headaches, after 
having been involved in a motor vehicle accident earlier that 
month.  The impressions at that time included (1) cervical 
neck pain, secondary to strain, post motor vehicle accident, 
September 4, 1984, (2) low back pain secondary to strain, 
post motor vehicle accident, September 4, 1984, (3) and 
headaches, vascular and posttraumatic, post motor vehicle 
accident, September 4, 1984.  

The veteran also received subsequent treatment for headaches 
and low back pain.  A September 1986 entry documents, for 
instance, a decrease in headaches and low back pain.  A 
November 1986 entry characterizes headaches as "better."  A 
January 1987 entry references low back pain.  

The veteran apparently also was involved in a second motor 
vehicle accident at some point.  A December 1994 entry, which 
documents complaints of the low back, neck and shoulders, 
notes a history of two motor vehicle accidents, one in 1986 
and one in 1987.  A September 1995 memorandum notes a history 
of motor two motor vehicle accidents, one in 1987 and one in 
1989.  Impressions at time included headaches, neck pain, and 
low back pain.  According to a private physician who authored 
that memorandum the veteran probably had chronic soft tissue 
injuries including cervical and thoracic strain symptoms, 
lumbar strain symptoms, and associated headaches.  In October 
1995, the diagnosis was thoracic strain.  

During an earlier February 1995 examination, the veteran 
reported a history of neck pains which first occurred in 
September 1985 after the veteran was involved in a motor 
vehicle accident, as well as occasional back pain, and weekly 
pain in the right temple.  Diagnoses at that time were 
chronic cervical neck pain with no radicular symptoms, 
chronic low back pain, and headaches (occipital neuralgia).  
X-ray examination revealed minimal degenerative changes of 
the thoracic spine, mild degenerative disk disease at L5-S1, 
and degenerative disk disease of C5-6 and C6-7.  Although the 
veteran complained of memory loss at the time of the VA 
examination, a general medical examination revealed an 
assessment of only memory loss, subjective, with instructions 
to refer to a neurologist's assessments and neurological 
examination, which revealed the veteran's memory to be 
"3/3" at five and ten minutes, did not result in a 
diagnosis of a disorder associated with memory loss.  

There is as such, no medical evidence, linking either the 
veteran's complaints of neck pain or his headaches to 
service.  Although the claims file contains medical evidence 
of a headache disorder, and of degenerative changes of the 
spine, as well as of neck and back strains, there is no 
medical opinion, for instance, linking the veteran's 
disorders to his complaints in service or to a history of 
symptomatology dating to service.  There is no medical 
opinion or any evidence in service medical records, 
furthermore, suggesting that the veteran's complaints in 
service constituted the manifestations of a chronic 
disability.  There is also no medical evidence of arthritis 
within a year of the veteran's separation from service.  The 
claims file, in addition, does not contain medical evidence 
of a disability associated with memory loss and there 
certainly is no medical evidence linking the veteran's 
complaints of memory loss to service.  Without medical 
evidence linking a current disorder to service, the veteran's 
claims for service connection for neck pain, headaches, and 
memory loss are all not well grounded.  

V.  Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

At the time of the veteran's entrance examination in December 
1967, the veteran's hearing reported in decibels was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0

5
LEFT
0
5
5

5

At the time of his separation examination in November 1971, 
his hearing was reportedly:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10

LEFT
15
10
5
10


Service medical records refer to otitis media in June 1969 
and to a possible ear infection in December 1969.  However, 
the veteran's ears were reportedly normal at the time of the 
veteran's separation examination in November 1971.  In either 
event, neither service medical records nor post-service 
treatment records evidence a disability associated with 
hearing loss as contemplated by the pertinent laws and 
regulations.  Because there is no medical evidence of a 
current disability, the veteran's claim for service 
connection for hearing loss is not well grounded.  


ORDER

A claim for service connection for schizophrenia is denied.  

A claim for service connection for blepharitis and chemical 
injuries to the eyes is denied.  

A claim for service connection for post-traumatic headaches 
and memory loss  is denied.  

A claim for service connection for cervicothoracic strain 
with chronic neck pain is denied.  

A claim for service connection for hearing loss is denied.  


REMAND

A July 1995 report reflects that the veteran complained at 
that time of having witnessed the death of several friends 
while in the military and reflects a diagnosis of post-
traumatic stress disorder.  This evidence is sufficient to 
render the veteran's claim for service connection for post-
traumatic stress disorder well grounded.  

In a statement received in May 1998, the veteran identified 
two stressful incidents associated with service.  The veteran 
indicated that between some time from September to November 
1968, while in NAS Cecil Field, Florida, while attached to 
VA-44 Attack Squadron he observed an airplane crash.  The 
veteran also indicated that in 1969 he sent on a detachment 
to Roosevelt Roads, Puerto Rico.  According to the veteran, 
while performing his duties there, he observed only three 
planes out of a group of four return, after which he received 
psychiatric treatment through Roosevelt Roads Hospital.  

To date, the RO has not attempted to verify the veteran's 
stressors.  Although the claims file reveals certain 
personnel records, including a DD-214, it does not reveal the 
presence of a history of duties or assignments.  In addition, 
the veteran's claim raises the possibility that there may be 
additional records of psychiatric treatment not associated 
with the claims file.  The RO should attempt verification of 
the veteran's stressors and should secure any records of 
psychiatric treatment in service prior to any adjudication of 
the veteran's claim.  

Therefore, the claims file is REMANDED for the following 
development:

1.  The RO should secure personnel 
records not previously associated with 
the claims file, including any history of 
duties and assignments.  In addition, the 
RO should secure any records of in 
service psychiatric treatment, including 
any records of treatment at Roosevelt 
Roads Hospital in 1969.  

2.  Thereafter, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents, including 
the veteran's May 1996 stressor 
statement, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should indicate 
whether post-traumatic stress disorder is 
attributable, in whole or in part, to 
those stressors which have been verified 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



